Name: Commission Regulation (EEC) No 1353/84 of 16 May 1984 amending Regulation (EEC) No 368/77 with regard to the amount of the security for the sale by tender of skimmed-milk powder
 Type: Regulation
 Subject Matter: agricultural activity;  civil law;  trade policy;  processed agricultural produce
 Date Published: nan

 No L 131 / 16 Official Journal of the European Communities 17. 5 . 84 COMMISSION REGULATION (EEC) No 1353/84 of 16 May 1984 amending Regulation (EEC) No 368/77 with regard to the amount of the security for the sale by tender of skimmed-milk powder skimmed-milk powder ; whereas, therefore, the said amount should be increased ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 856/84 (2), and in particular Article 7 (5) thereof, Whereas Article 14 (3) of Regulation (EEC) No 368/77 of 23 February 1977 on the sale by tender of skimmed-milk powder for use in feed for animals other than young calves (J), as last amended by Regula ­ tion (EEC) No 606/84 (4), fixes the amount which must be retained for each tonne that has not been taken delivery of within the period prescribed ; whereas the level of this amount is insufficient to prevent specula ­ tive operations following a drop in the selling price of HAS ADOPTED THIS REGULATION : Article 1 In Article 14 (3) of Regulation (EEC) No 368/77, * 18 ECU' is hereby replaced by '40 ECU'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 May 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . ( J) OJ No L 90, 1 . 4 . 1984, p. 10 . 0 OJ No L 52, 24 . 2 . 1977, p. 19 . 4 OJ No L 67, 9 . 3 . 1984, p. 25 .